Citation Nr: 1423758	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-04 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma



THE ISSUE

Entitlement to the addition of the Veteran's purported spouse as his dependent.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran had active service from August 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 decision issued by the RO.  

A review of the VBMS and Virtual VA paperless claims files reveal the April 2014 appellant's brief.  The remaining documents are either duplicative of the evidence in the paper claims file or are not relevant to the issue on appeal.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks to have his purported spouse added as a dependent.  For purposes of VA compensation benefits, a marriage is valid if proof of the marriage meets the requirements of 38 C.F.R. § 3.205(a) and the claimant provides a certified statement concerning the date, place, and circumstances of dissolution of any prior marriage.  38 C.F.R. § 3.205.  

In this case, the Veteran has had multiple prior marriages.  The Veteran was married to J. F. in July 1970.  The Veteran indicated that they were divorced in 1976, but did not adequately provide the date, place, and circumstances of the dissolution.  

The Veteran subsequently married A. O. in June 1977.  The Veteran indicated that they were separated in 1978; however, their divorce was not finalized by a decree of dissolution of marriage until January 2010.  

While apparently married to A. O., the Veteran married J. M. and then J. J.

The Veteran reports being married to J. M. from August 1979 to August 1988.  

In October and December 1988, the Veteran reported that he had been married four times.  The evidence of record only indicates three marriages at that time.  

The Veteran then married J. J. in July 1989 and indicated that they were divorced in September 2003.  The Veteran did not provide the date, place, and circumstances of their marriage.  

In 1996, the Veteran also reported that he had only been married twice.  

In October 2010 the Veteran married his current purported spouse, J. R., whom he seeks to have added as a dependent.  

In light of the Veteran's marital history, the Board finds that it is necessary to remand this matter to obtain additional information regarding the dissolution of the Veteran's prior marriages.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he provide information regarding all of his prior marriages and dissolutions of marriage, to include decrees of dissolution of marriage and/or the dates, places, and circumstances of each marriage and subsequent dissolution.  

The RO should also request that the Veteran provide information regarding all of his purported spouse's prior marriages, to include decrees of dissolution of marriage and/or the dates, places, and circumstances of each marriage and subsequent dissolution.  

2.  The RO should then attempt to access the On Demand Court Records to confirm the claimed dissolutions of marriages.  

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remained denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

